Citation Nr: 1217796	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, affective disorder, and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Diane Olson, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  The record also reflects subsequent National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before a Decision Review Officer in August 2010 and the undersigned Veterans Law Judge via videoconference in September 2011.  Transcripts of the hearings have been associated with the record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1981 rating decision, the RO denied a permanent and total rating for pension purposes, listing chronic undifferentiated schizophrenia as not permanently and totally disabling.

2.  In a May 1993 rating decision the RO denied service connection for PTSD and affective disorder with acute paranoid psychosis; the Veteran did not appeal.

3.  In an April 2004 rating decision the RO declined to reopen a claim of entitlement to service connection for affective disorder with acute paranoid psychosis; the Veteran did not appeal.

4.  The evidence received since the May 1993 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

5.  The evidence received since the April 2004 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.


CONCLUSIONS OF LAW

1.  The May 1993 and April 2004 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for PSTD and an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board has found that the evidence is sufficient to reopen the Veteran's claims of entitlement to service connection; as such, no further discussion of the VCAA is necessary as it pertains to these claims.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	PTSD

As noted, the RO denied service connection for PTSD in May 1993.  It noted that there was no diagnosis of PTSD, and that there was no evidence of a stressor.  

Since the May 1993 rating decision, the Veteran has submitted statements describing stressful incidents in service.  He has also testified with regard to those claimed stressors.  As one of the defects identified by the RO in May 1993 was the lack of a documented stressor, and the Veteran has submitted statements and provided testimony regarding his claimed stressors, the Board finds that a defect existing at the time of the May 1993 rating decision is cured, and the claim maybe reopened.

The reopened claim will be addressed in the REMAND which follows.

	Acquired Psychiatric Disorder other than PTSD

The May 1993 rating decision also denied service connection for major affective disorder with acute paranoid psychosis.  The RO indicated that there was no treatment for or diagnosis of a neurosis during active duty, and that it was not shown that the Veteran manifested psychosis during service or within one year of discharge.  It also indicated that there was no evidence that the claimed disorder was related to service.  In the subsequent April 2004 rating decision, the RO declined to reopen this claim on the basis that new and material evidence had not been received.

Since that time, the Veteran has testified that he began to have nervous symptoms during service, and that they continued to the present.  As the Veteran's competent testimony reflects the onset of symptoms during service, and presuming the credibility of such evidence for the purposes of reopening, the Board finds that a defect existing at the time of the last final rating is cured, and that the claim may be reopened.  

The reopened claim will be addressed in the REMAND which follows.

	

ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for PTSD is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is granted.

REMAND

As an initial matter, the Board notes that the record contains various psychiatric diagnoses.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.   In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In light of the Board's reopening of the previously denied claims, the Board has recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework. 

The Court has held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  In Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, the Veteran has asserted various theories of entitlement to service connection.  First, he maintains that his psychiatric symptoms began in service and have continued to the present.  Second, he has testified that stressful events in service, to include bad parachute jumps and witnessing the death of a friend during a jump led to the development of PTSD.  Finally, he has testified that he sustained a head injury during a jump in service, and that the residuals of that injury include an organic mental disorder.  

The Board notes that the Veteran did in fact receive a parachute badge during service; as such, it is accepted that he participated in jumps and it is plausible that he might have sustained head trauma.  Moreover, he has testified that he experienced nervous symptoms during service and that those symptoms continued following discharge.  The Board finds that the standards set forth in McLendon and Duenas have been satisfied.  Accordingly, an examination is warranted in order to decide this claim.  

Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present acquired psychiatric disorders.  With respect to any currently present psychiatric disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any incident of service.  

A diagnosis of PTSD should be ruled in or out.  If such diagnosis is not made, the examiner should discuss the reasons why the criteria for the diagnosis have not been met.  If PTSD is diagnosed, the examiner should identify the stressor or stressors upon which the diagnosis is based.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


